ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MICHAEL A. KONOPKA of PASSAIC, who was admitted to the bar of this State in 1971 and who was thereafter suspended from the practice of law for a period of six months by Order of this Court dated October 4, 1991, effective October 28, 1991, be restored to practice and that said restoration be conditioned on respondent’s providing to the Office of Attorney Ethics on an annual basis a certified *104audit of the books and records required to be maintained pursuant to R. 1:21-6, until further Order of the Court, and good cause appearing;
It is ORDERED that the petition for restoration to practice is granted, effective immediately, and it is further
ORDERED that MICHAEL A. KONOPKA shall submit to the Office of Attorney Ethics on an annual basis a certified audit of the books and records required to be maintained pursuant to R. 1:21-6, until further Order of the Court.